Exhibit 77(b) Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors ING Series Fund, Inc. In planning and performing our audits of the financial statements of ING Balanced Fund, ING Core Equity Research Fund (formerly, ING Growth and Income Fund), ING Corporate Leaders 100 Fund, ING Small Company Fund, ING Tactical Asset Allocation Fund, ING Index Plus LargeCap Fund, ING Index Plus MidCap Fund, ING Index Plus SmallCap Fund, ING Strategic Allocation Conservative Fund, ING Strategic Allocation Growth Fund, and ING Strategic Allocation Moderate Fund (collectively, the “Funds”), each a series of ING Series Fund, Inc., as of and for the year ended May 31, 2010, in accordance with the standards of the Public
